Citation Nr: 1528122	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-02 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to herbicide exposure, to diabetes mellitus, or to a psychiatric disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for anxiety/depressive disorder.

5.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

6.  Whether there was clear and unmistakable error (CUE) in one or more rating decisions' assignment of effective dates and/or calculation of combined ratings.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970 and from June 1971 to June 1974.  The issues of service connection for tinnitus and for PTSD, and regarding the rating for anxiety/depressive disorder are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The seeking a higher rating for diabetes mellitus and to establish there was CUE in one or more rating decisions' assignment of effective dates and/or calculation of combined ratings matters are before the Board on appeal from a July 2011 rating decision by the Lincoln, Nebraska RO.  (An April 2013 rating decision appears to have granted some or all of the benefit sought with the CUE claim on appeal.  Regardless of how the CUE claim may be interpreted, or if any aspect of the claim has not been resolved by the April 2013 decision, the Veteran withdrew the CUE claim during the April 2015 Board hearing, as discussed below.)  The issue of service connection for erectile dysfunction is before the Board on appeal from a January 2012 rating decision by the Lincoln, Nebraska RO.  The issue of entitlement to a TDIU rating is before the Board on appeal from a May 2013 rating decision by the Lincoln, Nebraska RO.  The Veteran's record is not in the jurisdiction of the Chicago, Illinois RO.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues seeking a rating in excess of 30 percent for anxiety/depressive disorder and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeals seeking service connection for PTSD and erectile dysfunction; an increased rating for diabetes mellitus; and to establish that there was CUE in one or more rating decisions' assignment of effective dates and/or calculation of combined ratings; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for PTSD and for erectile dysfunction, an increased rating for diabetes mellitus, and to establish that there was CUE in one or more rating decisions' assignment of effective dates and/or calculation of combined ratings; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as this decision grants seeking service connection for tinnitus, and given the appellant's expression of intent to withdraw his appeals regarding the other issues addressed in the decision below, discussion of the impact of the VCAA on such matters is not necessary because any VCAA-mandated duty to notify or to assist omission is harmless.  .

Dismissal of Appeals Withdrawn at Hearing

The Veteran's perfected appeals included claims on issues of service connection for PTSD and for erectile dysfunction, an increased rating for diabetes mellitus, and to establish that there was CUE in one or more RO rating decisions' assignment of effective dates and/or calculation of combined ratings.  However, the Veteran and his representative expressly withdrew the appeal on those claims on the record at the beginning of the April 2015 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeals seeking service connection for PTSD and for erectile dysfunction, an increased rating for diabetes mellitus, and to establish there was CUE in one or more RO rating decisions' assignment of effective dates and/or calculation of combined ratings, there is no allegation of error of fact or law remaining before the Board concerning those matters.  Hence, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.

Service connection for tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Similarly, where as in this case, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  .

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of tinnitus.  His service personnel records indicate that his military occupational specialty (MOS) was "Cook," with over three years of overseas service in aggregate (noted on his DD Form 214s).  The RO's May 2011 rating decision determined that "[e]vidence showing that you served as a cook does indicate that there was a likelihood that you were exposed to noise during your military service."  The Veteran has testified, including during his April 2015 Board hearing, that he "was in construction outfits and ... with Armor divisions in Germany ... we went to [] a lot of war games where they shot off tons and tons and tons of [] artillery shells, Howitzers, [] tanks...."

The Veteran claims that he is entitled to service connection for tinnitus because it began in service and is related to his exposure to noise therein.  Based on his service records and his accounts, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

In essence, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that his tinnitus began during service, and has persisted since) regarding his consistent complaints of tinnitus since service.  The conflicting evidence that must be addressed is a May 2011 VA examination report.

On May 2011 VA examination, the Veteran reported bilateral tinnitus which is more prominent in the right ear than the left and is most noticeable at night, with onset in 1973.  The examiner opined that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that examinations from the Veteran's time in service from August 1967, March 1970, June 1971, and January 1974 indicated hearing sensitivity thresholds within normal limits, with the Veteran denying ear problems on each occasion.  The examiner found no reports of tinnitus in the STRs.  Given these factors, the examiner opined that the Veteran's current tinnitus is less likely as not due to military noise exposure.

The Board finds the reasoning by the May 2011 VA examiner non-persuasive.  Regarding the citations to audiological exams during his active duty service, the examiner noted only that the Veteran's reported hearing acuity was within normal limits.  Hearing acuity within normal limits does not preclude the existence of tinnitus, as tinnitus may occur (and be found service-connected) even in the absence of a hearing loss disability.  The Veteran is competent to report experiencing a persistent pattern of tinnitus since his active duty service (or within a year following separation from service), as he has done in written correspondence (including his October 2011 statement), on VA examination, and during the April 2015 Board hearing.

It is not in dispute that the Veteran has tinnitus, as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  The Veteran's account of exposure to acoustic trauma in service appears reasonably consistent with the circumstances of his service; the Board finds his explanation that he has had tinnitus ever since service not implausible, but reasonably credible.  There is nothing in the record that directly contradicts his accounts; the Board notes that the May 2011 VA examiner did not directly address the credibility of the Veteran's lay accounts.  Accordingly, the May 2011 VA examiner's opinion is not found persuasive.

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran's tinnitus began in service and has persisted since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.






ORDER

The appeals seeking service connection for PTSD and erectile dysfunction, a rating in excess of 20 percent for diabetes mellitus, and to establish that there was CUE in one or more rating decisions' assignment of effective dates and/or calculation of combined ratings are dismissed.

Service connection for tinnitus is granted.


REMAND

The Veteran a rating in excess of 30 percent for his anxiety/depressive disorder.  The most recent VA examination conducted in connection with this claim was completed in November 2013.  The November 2013 VA examination report indicates that at the time the Veteran's psychiatric symptoms had been improving, including with the benefit of therapy.  The VA examiner explained that "[d]uring his last exam, the veteran was noted to have reported a general improvement in symptoms since starting therapy.  During today's exam, the veteran continued to report improvement in symptoms and notably does not meet any diagnostic criteria for an anxiety disorder at this time...."  The Veteran "denied feeling anxious or worried, even when reminded of his combat experiences."  The VA examiner found that "[t]he veteran's symptoms of depression remain stable at this time, such that there is no indication of improvement or worsening of symptoms."  The VA examiner also found that "symptoms are not severe enough either to interfere with occupational and social function or to require continuous medication: As documented in previous C&P report, veteran is currently retired, but has a long history of stable employment."  Additionally, the VA examiner noted that the Veteran "maintains fulfilling relationships with his girlfriend and her children and grandchildren," but also described (elsewhere in the report) that "this relationship is rocky.... They 'get in to it every month,' and he threatens to kick her out.  He has not followed through with this yet...."

The Veteran's testimony at the April 2015 hearing, suggests at least a somewhat more severe psychiatric disability picture.  He reported that he had not received treatment recently and had "been having episodes of depression" such that he had been in contact "to get back into treatment."  His April 2015 hearing testimony conflicts with the November 2013 VA examination report's assertion that he has had a "long history of stable employment" and "maintains fulfilling relationships"  such that "symptoms are not severe enough either to interfere with occupational and social function." At the April 2015 hearing, he asserted that he experienced anxiety and depression symptoms that directly impaired his occupational and his social functioning.  When asked to explain, he reported: "I have had 15 jobs in a period of my work career.  The last job I've had, um, was with the VA ... it was always shaky due to ... low performance ... not being able to ... just perform my duties."  The Veteran explained that his sleep disturbance, previously documented as a symptom of his service-connected psychiatric disorder, led to "sleeping on the job."  The November 2013 VA examination report notes that the Veteran continues to have a sleep disturbance associated with the psychiatric disorder, but does not appear to suggest impairment interfering with his occupational functioning to the extent he now describes.  The November 2013 VA examiner found that the symptoms caused no occupational impairment and cited a history of stable employment that appears to be inconsistent with the Veteran's testimony.

Regarding social functioning, the Veteran's April 2015 hearing testimony described his "social interaction with other people" as having "never been very good since military," and when asked about "family relationships" he explained that "I've never married.  Never really had any long-term relationships."  Notably, the November 2013 VA examiner appears to find the Veteran's social functioning to be unimpaired by his psychiatric functioning while describing only his relationship with his girlfriend (and her family) at the time, and somewhat confusingly characterizing the relationship as fulfilling and stably maintained while also "rocky" with significant conflict.  Accordingly, a contemporaneous examination to assess the impact of the Veteran's psychiatric disability on his occupational and social functioning is necessary.

As the Veteran reported during the April 2015 hearing that he was attempting to resume his VA psychiatric treatment, development to secure for the record complete clinical records of any such treatment is necessary.   

Finally, the claim seeking a TDIU rating is inextricably intertwined with the increased rating issue being remanded; hence, consideration of that matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record all outstanding and updated records of all VA treatment the Veteran has received for his service connected psychiatric and physical disabilities.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected depression and anxiety.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail noting the presence or absence (and severity) of all related symptoms.  The examiner is asked to specifically respond to the following:

a) Does the service-connected psychiatric disability manifest in occupational and social impairment with reduced reliability and productivity?  In answering this, please discuss the pertinent symptom manifestations and explain any impairment sufficiently severe to cause reduced reliability and productivity in occupational and social functioning.

b) Does the service-connected psychiatric disability manifest in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood?  Please discuss the pertinent manifestations and identify any impairment sufficiently severe to cause deficiencies in most areas (specifically noting each area of functioning affected).

The examiner should include rationale with all opinions.  The examiner is asked to specifically discuss the Veteran's testimony (including at the April 2015 hearing) that he perceives that his psychiatric symptoms interfere with his potential for occupational functioning in that the associated sleep impairment led to decreased performance and job instability during his career prior to retirement.   The examiner is also asked to acknowledge and discuss the Veteran's reports/testimony (including at the April 2015 hearing and on November 2013 VA examination) that he perceives that his psychiatric symptoms interfere with his social functioning such that he has not had long-term relationships and in November 2013 reported a "rocky" relationship with his girlfriend.  

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the intertwined claim for a TDIU rating, and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


